Name: Commission Regulation (EEC) No 2840/93 of 18 October 1993 amending Regulation (EEC) No 2638/93 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10. 93 Official Journal of the European Communities No L 260/13 COMMISSION REGULATION (EEC) No 2840/93 of 18 October 1993 amending Regulation (EEC) No 2638/93 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2638/93 (3) issued an invitation to tender for the supply, as food aid, of 2 095 tonnes of vegetable oil ; whereas some of the conditions specified in the Annex I to the Regulation should be amended, cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be respon ­ sible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the reci ­ pient's agent a complete packing list of each container, specifying the number of metal canis ­ ters belonging to each shipping number as speci ­ fied in the invitation to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2638/93 is hereby amended as follows : for lot B, footnote (*) shall read : '(*) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 242, 28 . 9 . 1993, p. 1 .